DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Attorney Jaksha C. Tomic on 03/16/2022.
           Claims 8-9 are cancelled.
 	In claim 10, line 1, replace word "claim 8 or 9” with --claim 1--.
           In claim 11, line 1, replace word "claim 8 or 9” with --claim 1--.
 	In claim 12, line 1, replace word "claims 1-11” with --claim 1--.
           In claim 13, line 1, replace word "claims 1-12” with --claim 1--.
           In claim 16, line 1, replace word "claim 14 or 15” with --claim 15--.
           In claim 18, line 1, replace word "claims 13-17” with --claim 13--.

The application has been amended as follows: 
3.   	(Currently Amended).
           Claim 1.  A flexible printed circuit, comprising:
wherein the transfer sub-circuit board further comprises: a fourth wiring portion; a second substrate; a second wiring layer and a second insulating layer that are on a first side of the second substrate, wherein the second wiring layer comprises the third wiring portion; and a third wiring layer and a third insulating layer that are on a second side of the second substrate, wherein the third wiring layer comprises the fourth wiring portion and the second transfer terminal, the plurality of second contact pads of the second transfer terminal are exposed by the third insulating layer, and two opposite terminals of the third wiring portion are electrically connected to the first group of second contact pads and the second group of second contact pads of the second transfer terminal through openings, respectively, wherein the second side is opposite to the first side.

(Currently Amended) 
Claim 19.  A manufacture method of a flexible printed circuit, comprising:
providing a main sub-circuit board, wherein the main sub-circuit board comprises a first transfer terminal, a first wiring portion and a second wiring portion, the first transfer terminal comprises a plurality of first contact pads, the first wiring portion and the second wiring portion are spaced apart from each other and are electrically connected to a first group of first contact pads and a second group of first contact pads of the first transfer terminal, respectively; providing a transfer sub-circuit board, wherein the transfer sub-circuit board comprises a second transfer terminal and a third wiring portion, the third wiring portion is used for a first functional line, the second transfer terminal comprises a plurality of second contact pads, and the third wiring portion electrically connects a first group of second contact pads with a second group of second contact pads of the second transfer terminal; and mounting the transfer sub-circuit board on the main sub-circuit board by electrically connecting the first group of second contact pads of the second transfer terminal to the first group of first contact pads of the first transfer terminal and electrically connecting the second group of second contact pads of the second transfer terminal to the second group of first contact pads of the first transfer terminal, wherein the transfer sub-circuit board comprises: a fourth wiring portion; and a third wiring layer and a third insulating layer that are on a second side of the second substrate, wherein the third wiring layer comprises the fourth wiring portion and the second transfer terminal, the plurality of second contact pads of the second transfer terminal are exposed by the third insulating layer, and two opposite terminals of the third wiring portion are electrically connected to the first group of second contact pads and the second group of second contact pads of the second transfer terminal through openings.

Allowable Subject Matter
4.         Claims 1-7 and 10-20 are allowed over the prior art of record.

Reasons for Allowance
5.        The following is an examiner’s statement of reasons for allowance: 
    The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach ” A flexible printed circuit, comprising: wherein the transfer sub-circuit board is configured to be mounted on the main sub-circuit board by electrically connecting the first group of second contact pads of the second transfer terminal to the first group of first contact pads of the first transfer terminal and electrically connecting the second group of second contact pads of the second transfer terminal to the first group of first contact pads of the first transfer terminal, wherein the transfer sub-circuit board further comprises: a fourth wiring portion; a second substrate; a second wiring layer and a second insulating layer that are on a first side of the second substrate, wherein the second wiring layer comprises the third wiring portion; and a third wiring layer and a third insulating layer that are on a second side of the second substrate, wherein the third wiring layer comprises the fourth wiring portion and the second transfer terminal, the plurality of second contact pads of 
wherein the transfer sub-circuit board comprises: a fourth wiring portion; and
a third wiring layer and a third insulating layer that are on a second side of the second substrate, wherein the third wiring layer comprises the fourth wiring portion and the second transfer terminal, the plurality of second contact pads of the second transfer terminal are exposed by the third insulating layer, and two opposite terminals of the third wiring portion are electrically connected to the first group of second contact pads and the second group of second contact pads of the second transfer terminal through openings.” as recited claim 19.
 	Claims 2-7, 10-18 and 20 are also allowed as being directly or indirectly dependent of the allowed base claims 1 and 19.

Relevant Arts
6)        A) Hida (US 20120146022-A1) teaches the invention provides a display panel and display device enabling easy connection to an external connection component depending on the type of a mounted component, and provides a display device manufacturing method allowing a simple manufacturing process. The display panel of the present invention is a display panel in which a thin film transistor array substrate and an opposed substrate are disposed opposing each other. The thin film transistor array 
 
             B) Sagisaka (US 2015/0255023 A1) teaches A flex-rigid wiring board including a rigid printed wiring board having a rectangular shape and having a rigid base material and a conductor, and a flexible printed wiring board having a flexible base material and a conductor formed over the flexible base material. The conductor of the flexible printed wiring board is electrically connected to the conductor of the rigid printed wiring board. The flexible printed wiring board is connected to the rigid printed wiring board and extends from one or more sides of the rectangular shape of the rigid printed wiring board such that the flexible printed wiring board extends in a direction which makes an acute angle with respect to one or more sides of the rectangular shape of the rigid printed wiring board. 



Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848